Case 4:19-cv-03745 Document 1 Filed on 09/30/19 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

STEVE 0. SOYEBO §
Plaintiff, §
§

v. § CIVIL ACTION NO. 4:19-cv-3745
§
EVANSTON INSURANCE COMPANY §
Defendant. §

NOTICE OF REMOVAL

Defendant Evanston Insurance Company (“Evanston”), pursuant to 28 U.S.C. §§ 1441 and
1446, files this Notice of Removal of the captioned action, Cause No. 2019-59494; Steve O. Soyebo
v. Evanston Insurance Company; In the 151st Judicial District Court of Harris County, Texas. In
support of this Notice, Evanston respectfully submits:
l. Steve O. Soyebo (‘Plaintiff’) commenced the captioned action by filing his Original
Petition on August 23, 2019, in the 151st Judicial District Court, Harris County, Texas. Evanston
was served on September 10, 2019.
2. Evanston has requested certified copies of all process, pleadings, and orders from the Harris
County District Clerk. Evanston has attached the certified copies of the state court file as Exhibit
A to this Notice of Removal.
3. The Petition avers that Plaintiff “is a Texas resident(s), who resides at 9844 SW Frwy,
Harris County, Houston, Texas 77035.”! On information and belief, Plaintiff is a citizen of the

state of Texas.

 

’ Petition at |p 4.
Case 4:19-cv-03745 Document1 Filed on 09/30/19 in TXSD Page 2 of 4

4. The Petition alleges that Evanston is “an insurance company doing business in the State
of Texas.”” In fact, Evanston is an Illinois corporation with its principal place of business in
Deerfield, Illinois.
5. Plaintiff seeks monetary relief “over $200,000 but not more than $1,000,000.
6. Evanston does not admit the underlying facts as alleged by Plaintiff in his Original Petition
or as summarized above. Evanston expressly denies that it has any liability to Plaintiff.
7. Evanston was served with the Petition on September 10, 2019. This Notice of Removal is
filed within 30 days of service of the Original Petition and is timely filed pursuant to 28 U.S.C. §
1446(b).

DIVERSITY JURISDICTION
8. This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a), and this matter is
removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of
citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of
interest and costs. Plaintiff alleges that he is a resident of Harris County, Texas. Evanston is
incorporated in Illinois with its principal place of business in Illinois.
9. The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.
§ 1332(a). Plaintiff affirmatively asserts a claim of substantially more than $75,000 and he does
not irrevocably limit his damage claim at or below $75,000 exclusive of interest and costs.

REMOVAL PROCEDURE

10. The clerk of the 151° Judicial District Court of Harris County, Texas has been provided

notice of this Removal.

 

? Petition at [P 5.
3 Petition at P 2.
Case 4:19-cv-03745 Document 1 Filed on 09/30/19 in TXSD Page 3 of 4

ll. The following related documents are attached to this notice and incorporated here by

reference:
a. Index of matters being filed;
b. List of all parties and counsel of record; and

c. Certified copies of documents contained in the state court file 151“ Judicial District
of Harris County as Exhibit A.

CONCLUSION
12. Based on the foregoing, the exhibits submitted in support of this removal, and other
documents filed contemporaneously with this Notice of Removal, Evanston removes this case to

this Court for trial and determination.

Respectfully submitted,

/s/ Martin R. Sadler

Martin R. Sadler

Texas Bar No.: 00788842

Federal ID No. 18230

msadler@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

ATTORNEY-IN-CHARGE FOR DEFENDANT,
EVANSTON INSURANCE COMPANY
Case 4:19-cv-03745 Document1 Filed on 09/30/19 in TXSD Page 4 of 4

OF COUNSEL:

Michael W. McCoy

Texas Bar No. 13471850

Federal Bar No. 3801

mmecoy@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

CERTIFICATE OF SERVICE

I hereby certify that on this the 30" day of September, 2019, a copy of the foregoing has
been served upon all counsel of record in this action by ECF Filing and/or facsimile, properly
addressed to:

Anthony G. Buzbee
tbuzbee@txattorneys.com

Christopher J. Leavitt
cleavitt@txattorneys.com
The Buzbee Law Firm

JP Morgan Chase Tower
600 Travis, Suite 6850
Houston, Texas 77002

Stephen R. Walker
swalker(@manuelsolis.com
Gregory J. Finney
efinney@namuelsolis.com

Juan A. Solis
jusolis@manuelsolis.com

Law Offices of Manuel Solis, PC
6657 Navigation Blvd.

Houston, Texas 7701 1

/s/ Martin R. Sadler
Martin R. Sadler
